Citation Nr: 0800062	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  00-03 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to service connection for depression secondary 
to the service-connected disabilities. 

2. Entitlement to a rating higher than 30 percent for 
pseudofolliculitis barbae. 

3. Entitlement to a rating higher than 20 percent for 
hypertrophic spur formation of the right olecranon.

4. Entitlement to a rating higher than 10 percent for 
degenerative joint disease, formerly diagnosed as 
chondromalacia, of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal rating decisions in October 1999 and in June 2004 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  

In November 2003, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a rating decision in June 2005, the RO assigned a 
separate, 10 percent rating for instability of the left knee.  
After the veteran was notified of the rating decision and of 
his appellate rights, he did not initiate an appeal of the 
separate, 10 percent rating for instability of the left knee.  
For this reason, the Board does not have appellate 
jurisdiction to review the 10 percent rating for instability 
of the left knee. 

The claim of service connection for depression secondary to 
the service-connected disabilities is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 
 



FINDINGS OF FACT

1. Under the criteria in effect before August 2002, 
pseudofolliculitis barbae was not manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, or bilateral 
disfigurement of the face that is marked or repugnant; under 
the current criteria in effect since August 2002, 
pseudofolliculitis barbae does not affected more than 40 
percent of the entire body or more than forty percent of the 
exposed areas of head, face, and neck; and four or five 
characteristics of disfigurement are not shown.

2. Hypertrophic spur formation of right olecranon, the major 
extremity, is manifested by complaints of painful motion; 
flexion of the elbow is from 90 to 130 degrees with pain, 
extension is to 22 degrees with pain, supination is to 75 
degrees and pronation is from 45 to 80 degrees; nonunion of 
the upper half of the ulna is not shown. 

3. Degenerative joint disease of the left knee s manifested 
by flexion limited to 98 degrees with pain and extension 
limited to 10 degrees and additional limitation of motion due 
to repetitive use and weakness.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
pseudofolliculitis barbae under either the old or current 
criteria have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(effective before and since August 30, 2002).

2. The criteria for a rating higher than 20 percent for 
hypertrophic spur formation of right olecranon, the major 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5205, 5213 (2007). 

3. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).





The initial rating decision of October 1999 by the RO, 
denying the claims for increase, preceded the enactment of 
the VCAA.  As the VCAA notice was not mandated at the time of 
the initial rating decision in October 1999, the RO did not 
err in not providing such notice, but the veteran does have 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

On the claims for increase, the RO did provided post-
adjudication VCAA notice by letters, dated in January, April, 
and December 2004.  The veteran was notified of the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence that the disabilities had gotten worse.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, April 2003, and March 2006.  
The veteran was notified of the evidence needed to 
substantiate the underlying claim of service connection for 
ulcerative colitis, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service. , as well as, the evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

As the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the claim 
was subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2005.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  

Additionally, the service medical records are associated with 
the claims file as are the identified and available relevant 
VA and private medical records.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims no further assistance to the veteran is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

1. Pseudofolliculitis Barbae

Pseudofolliculitis barbae is currently rated 30 percent 
disabling by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  
Where a law or regulation changes after a claim is filed but 
before the judicial appeals process has been concluded, the 
version of the law or regulation most favorable to the 
veteran applies.

Before August 30, 2002, pseudofolliculitis barbae was rated 
by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  The criteria for the next higher rating under the old 
Diagnostic Code 7806, 50 percent, were ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  
Also applicable was the old Diagnostic Code 7800.  Under  the 
old Diagnostic Code 7800, the criteria for the next higher, 
50 percent, for disfiguring scars of the head, face, and 
neck, were marked or repugnant bilateral disfigurement. 

Since August 30, 2002, the criteria for the next higher 
rating, 60 percent, for pseudofolliculitis barbae rated by 
analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806 are more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Also applicable is the current Diagnostic Code 7800.  Under 
the current Diagnostic Code 7800, the criteria for the next 
higher, 50 percent, are disfiguring scars of the head, face, 
and neck with four or five characteristics of disfigurement.  

The 8 characteristics of disfigurement for purposes of 
evaluation under Diagnostic Code 7800 are:

A scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at widest part; the 
surface contour of a scar is elevated or depressed on 
palpation; a scar adherent to underlying tissue; hypo-or 
hyper-pigmented scarring in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Factual Background 

The veteran underwent examinations in March 2000 and in 
February 2005.  



On VA examination in March 2000, the veteran stated that he 
sees a dermatologist about once every six months and that he 
shaves about twice a week.  He stated that when his skin 
break-outs he gets itchy, crusting, exudating papules.  The 
pertinent findings were several papules and pustules in the 
beard area and areas of hyperpigmentation and 
hypopigmentation to include around the eyebrows and nasal 
labial folds.  There was a slight amount of scaling in the 
scalp and on the face.   

On VA examination in February 2005, the veteran complained of 
oozing, yellow fluid and itchy, crusty, ulcerated, and 
shedding skin associated with pseudofolliculitis barbae.  He 
stated that the symptoms were constant and would flare-up 
once a week.  On examination, the skin condition involved 
exposed areas of the head, face, and neck. There was no 
ulceration.  There was exfoliation and crusting.  About 50 
percent of the face was involved.  About 1 percent of the 
lesions of the whole body were involved and about 35 percent 
of the exposed area was involved.  There was no tissue loss.  
On the face, there were 6 square inches of induration, 
hypopigmentation, hyperpigmentation, and abnormal skin 
texture.  There was no inflexibility.  The examiner found 
that the skin disease was not associated with any systemic 
disease.  

Analysis 

Under the old Diagnostic Code 7806, the criteria for the next 
higher rating, 50 percent, were ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  
Although there is evidence of exfoliation or crusting, there 
is no evidence of systemic or nervous manifestation, that is, 
affecting the nerves or nervous system.  The veteran is 
claiming a psychiatric disorder secondary to his skin 
disability, which is a separate claim and is being addressed 
by remand.  And there is no evidence of an exceptionally 
repugnant condition.  For these reasons, a rating higher than 
30 percent before August 30, 2002, under the old criteria of 
Diagnostic Code 7806 is not warranted. 


Under the old Diagnostic Code 7800, the criteria for the next 
higher, 50 percent, are disfiguring scars of the head, face, 
and neck, resulting in marked or repugnant bilateral 
disfigurement, which has not been demonstrated.  For this 
reason, a rating higher than 30 percent before August 30, 
2002, under the old criteria of Diagnostic Code 7800 is not 
warranted.

Since August 30, 2002, the criteria for the next higher 
rating, 60 percent, for pseudofolliculitis barbae under the 
current Diagnostic Code 7806 are more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

On VA examination in February 2005, the examiner found about 
1 percent of the lesions of the whole body were involved and 
about 35 percent of the exposed areas were involved.  This 
does not equate to more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, that is, the 
head, face, and neck. Although the examiner did find that 50 
percent of the face was involved, as the head and neck were 
also involved, the total exposed areas affected, including 
the head, face, and neck, were about 35 percent, which does 
not equate to more than 40 percent of the exposed areas 
affected. 

And there is no evidence of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 

For these reasons, a rating higher than 30 percent since 
August 30, 2002, under the current criteria of Diagnostic 
Code 7806 is not warranted.

Under the current Diagnostic Code 7800, the criteria for the 
next higher, 50 percent, are disfiguring scars of the head, 
face, and neck with four or five characteristics of 
disfigurement.  The 8 characteristics of disfigurement for 
purposes of evaluation under Diagnostic Code 7800 are: a scar 
5 or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; the surface 
contour of a scar is elevated or depressed on palpation; a 
scar adherent to underlying tissue; hypo-or hyper-pigmented 
scarring in an area exceeding six square inches (39 sq. cm.); 
abnormal skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.). 

On VA examination in February 2005, there was no evidence of 
a 5 inch long scar, a 1/4 wide scar, abnormal surface contour 
on palpation, tissue loss, or adherence to underlying tissue.  
There was evidence of 6 square inches of induration, 
hypopigmentation and hyperpigmentation, and abnormal skin 
texture.  As only three of eight characteristics of 
disfigurement are shown, the criteria of four of five 
characteristics of disfigurement for the 50 percent rating 
have not been met. 

For these reasons, a rating higher than 30 percent since 
August 30, 2002, under the current criteria of Diagnostic 
Code 7800 is not warranted.

For the reasons articulated, the preponderance of the 
evidence is against the claim for a rating higher than 30 for 
pseudofolliculitis barbae throughout the appeal period under 
the old and current rating criteria, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria to warrant referral for an extra-schedular 
rating. 

2. Hypertrophic Spur Formation of the Right Olecranon

The hypertrophic spur formation of the right olecranon, the 
major extremity, is currently rated 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5211.  

The criteria under Diagnostic Code 5211 for the next higher 
rating, 30 percent, are nonunion in the upper half of the 
ulna with false movement without loss of bone substance or 
deformity for the major extremity.

A spur formation or arthritis, established by X-ray findings, 
can also be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Limitation of motion of the elbow is rated under Diagnostic 
Code 5206.  The criteria for the next higher rating based on 
limitation of flexion of the forearm, 30 percent, are flexion 
limited to 70 degrees.

Also under Diagnostic Code 5207, the criteria for the next 
higher rating based on limitation of extension of the 
forearm, 30 percent, are extension limited to 90 degrees.

Also under Diagnostic Code 5213, the criteria for the next 
higher rating based on impairment of supination and pronation 
are a 30 percent rating for pronation, when pronation is lost 
beyond the middle or last quarter of the arc.

The normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.



Factual Background 

On VA examination in March 2000, the veteran complained of 
pain in the elbow, particularly during pronation.  He 
indicated that it interfered with his employment to the 
extent that it required lifting.  Treatment included 
medication and steroid injections.  X-rays revealed an 11 cm. 
olecranon spur.  On examination, the elbow was tender over 
the olecranon process with pain at 45 degrees of pronation 
and 90 degrees flexion.  The proximal portion of the pronator 
was very tender.  

On VA examination in February 2005, the veteran complained of 
pain and stiffness of the elbow and limitation of motion, 
causing the inability to write or lift during flare-ups.  
Treatment consisted of pain medication and use of an elbow 
brace.  The examiner noted that the veteran was right hand 
dominant.  The elbow joint was normal in appearance.  Flexion 
of the elbow was to 130 degrees with pain, and extension was 
to 22 degrees with pain.  Supination was to 75 degrees and 
pronation was to 80 degrees with pain.  Range of motion was 
additionally limited by pain following repetitive use, and 
weakness.  Range of motion was not limited by fatigue, lack 
of endurance, or incoordination after repetitive use. The 
examiner noted that as a mail handler the condition affected 
the veteran's ability to lift 50 pounds.    
Analysis 

As for the criteria under Diagnostic Code 5211 for the next 
higher rating, 30 percent, nonunion in the upper half of the 
ulna with false movement without loss of bone substance or 
deformity for the major extremity has not been shown by X-
ray. Therefore the criteria for a rating higher than 20 
percent under Diagnostic Code 5211 have not been met. 

As for limitation of motion of the elbow under Diagnostic 
Code 5206, on VA examinations, flexion was in the range from 
90 to 130 degrees with pain, which does not more nearly 
approximate limitation of flexion to 70 degrees that is 
required for a 30 percent rating under Diagnostic Code 5206, 
considering functional loss due to pain, repetitive use, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

As for limitation of motion of the elbow under Diagnostic 
Code 5207, on VA examination in 2005, extension was to 22 
degrees, which does not more nearly approximate limitation of 
extension to 90 degrees that is required for a 30 percent 
rating under Diagnostic Code 5207, considering functional 
loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Also for impairment of supination and pronation under 
Diagnostic Code 5213, the criteria for the next higher rating 
based on impairment of supination and pronation are a 30 
percent rating for pronation, when pronation is lost beyond 
the middle or last quarter of the arc. The arc for pronation 
is for 0 to 80 degrees.  Pronation lost beyond the middle of 
the arc or the last quarter of the arc would equate to 
pronation limited to 40 degrees or to 20 degrees.  On VA 
examinations, pronation was in the range from 45 to 80 
degrees, which does not more nearly approximate pronation 
lost beyond the middle of the arc or the last quarter of the 
arc under Diagnostic Code 5213, considering functional loss 
due to pain, repetitive use, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons stated, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
right elbow disability throughout the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria to warrant referral for an extra-schedular 
rating.



3. Left Knee 

Degenerative joint disease, formerly diagnosed as 
chondromalacia, of the left knee is currently rated 10 
percent disabling, in part, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, pertaining to arthritis.  Arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a; 
Diagnostic Code 5003.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.



Factual Background 

On VA examination in March 2000, the veteran complained of 
chronic left knee pain and swelling, which interfered a 
little bit with his work as a mail handler.  It was noted 
that X-rays showed degenerative changes consistent with 
chondromalacia.  The examiner noted that the veteran walked 
with a slight limp and that the veteran could not walk on his 
toes or heels.  On examination, the knee joint was tender 
with a small amount of fluid.  There was very little 
limitation of motion of the left knee.  

On VA examination in March 2005, the veteran complained 
constant left knee pain and swelling.  Functional impairment 
included a decrease in the ability to walk, the inability to 
run and to stand for a prolong time.  It was noted that 
treatment included pain medication and a knee brace and that 
25 times a year the veteran lost time from work.  The 
pertinent findings were a normal appearing left knee. Flexion 
of the left knee was to 98 degrees with pain at 98 degrees 
and extension was to 10 degrees with pain at 10 degrees.  
Range of motion was limited by pain from repetitive use and 
weakness, but not by a fatigue, lack of endurance, or 
incoordination.  X-rays of the left knee revealed mild 
degenerative arthritic changes.  

Analysis 

Regarding limitation of flexion, on the latest VA 
examination, flexion was limited to 98 degrees with pain and 
additional limitation of motion due to repetitive use and 
weakness, which does not more nearly approximate limitation 
of flexion to 45 degrees that is required for a separate 10 
percent rating under Diagnostic Code 5260, considering 
functional loss due to pain, repetitive use, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Regarding limitation of extension, on the latest VA 
examination, extension was limited to 10 degrees with pain 
and additional limitation of motion due to repetitive use and 
weakness, which does not more nearly approximate limitation 
of extension 


to 15 degrees that is required for the next higher rating, 
that is, a 20 percent rating under Diagnostic Code 5261, 
considering functional loss due to pain, repetitive use, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Although the RO assigned the 10 percent rating based on X-ray 
findings and painful motion with noncompensable ratings for 
flexion and extension, since the criterion for a separate, 10 
percent rating based on limitation of flexion has not been 
met, and the criterion for a 10 percent rating based on 
limitation of extension is shown, that is, limitation of 
extension to 10 degrees, the 10 percent rating more 
accurately reflects limitation of extension under Diagnostic 
Code 5261. 

For the reasons stated, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability throughout the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria to warrant referral for an extra-schedular 
rating.  

ORDER

A rating higher than 30 percent for pseudofolliculitis barbae 
is denied.

A rating higher than 20 percent for hypertrophic spur 
formation of the right olecranon is denied.

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.

REMAND 

On the claim of service connection for depression secondary 
to the service-connected disabilities, on VA examination in 
February 2005, the diagnosis was depressive disorder.  The 
examiner reported that the service relationship of the 
current diagnosis could not be determined because the records 
were inadequate.  The examiner did not address the question 
of secondary service connection.

As the record does not contain sufficient medical evidence to 
decide the claim on the basis of secondary service 
connection, further evidentiary development is necessary.  

Accordingly, the case is REMANDED for the following action: 

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran currently has a 
psychiatric disorder and, if so, is it is 
at least as likely as not that that the 
current disorder is due to or aggravated 
by the veteran's service-connected 
disabilities, which are, 
pseudofolliculitis barbae, hypertrophic 
spur formation of right olecranon, and a 
bilateral knee disability.  The claims 
folder must be made available for review 
by the examiner.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state. 

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as contrasted 
to a worsening of symptoms. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


